Citation Nr: 0525729	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  00-24 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision.  Pursuant to a 
February 2002 Board remand, a video conference hearing was 
held before the undersigned in April 2002.  A copy of the 
transcript is in the claims folder.  In July 2003, the Board 
remanded the case for further development.  The case is now 
before the Board for final appellate review.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus has not been 
manifested by indications of swelling, characteristic 
callosities, or deformity which could be accurately described 
as marked.

2.  Private and VA physicians have related much of the 
veteran's bilateral foot pain to nonservice-connected 
conditions such as degenerative arthritis, Charcot-Marie-
Tooth disease, and lumbar spinal stenosis.

3.  The bilateral pes planus has not resulted in 
hospitalizations or markedly interfered with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The veteran contends that his service-connected bilateral pes 
planus is more disabling than his current 10 percent 
evaluation.  A 10 percent rating is assigned for moderate pes 
planus, regardless of whether the condition is unilateral or 
bilateral with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon achillis, and pain on 
manipulation and use of the feet.  A severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities will be 
rated as 20 percent when unilateral and 30 percent when 
bilateral.  38 C.F.R. § 4.71a, DC 5276.  However, the record 
reflects that a rating in excess of 10 percent is not 
warranted.

First, although at his April 2002 video conference hearing 
the veteran stated that his feet would swell and go to 
"sleep" after standing, none of the VA examination reports 
nor private treatment records associated with the claims file 
objectively indicate swelling.  Although the veteran was 
noted to have redness of both feet at his September 2004 
examination, no swelling was specifically indicated.  

Next, no evidence has been presented that the veteran meets 
the requirement for characteristic callosities.  In fact, the 
February 2000 and November 2003 examinations both 
specifically noted that he did not have calluses, and the 
September 2004 report again showed no "unusual calluses."  

Further, the record fails to objectively establish the 
presence of a marked foot deformity.  On one hand, the 
February 2000 VA examination report did note that the veteran 
had a pronated heel with loss of longitudinal arch, and a 
private physician (S.M. Allen, M.D) commented (in letters 
dated in a June 2002 and February 2003) that the veteran had 
disrupted arch architecture.  When standing at his September 
2004 VA examination, there was pronounced longitudinal arch 
laxity with less than a quarter of an inch space under the 
medial aspect of both forefeet, a 5-degree of valgus 
deformity to the Achilles tendon bilaterally, and a 5-degree 
pronation of the forefeet bilaterally.  Yet, sitting, the 
veteran had very little pronation and supination of the 
forefoot was less than 5 degrees bilaterally.  Moreover, the 
November 2003 VA examination report noted no abnormalities of 
the heel cord.  In sum, this evidence does not reflect the 
marked foot deformity required for a higher rating.
 
The next criterion considered for an increased rating is pain 
on manipulation and use accentuated.  Although the veteran 
did not report any foot pain at a February 2000 examination, 
VA medical records dated between October 2000 and January 
2001 note treatment for complaints of foot pain.  At his 
November 2003 VA examination, the veteran stated that his 
feet were always burning and painful.  He was dysesthetic 
with hypersensitivity during palpation of the lower 
extremities.  At the September 2004 VA examination, the 
examiner noted that the veteran's only symptom related to his 
pes planus was pain within the instep with extended 
ambulation and manipulation (although the veteran indicated 
that these symptoms improved with orthotics and shoes with 
good arch support).  

Yet there is some question as to whether the veteran's foot 
pain is actually due to his pes planus.  For example, in his 
June 2002 and February 2003 letters, Dr. Allen noted the foot 
pain was due in part to disrupted arch architecture, but he 
also attributed the pain to degenerative arthritis and 
suspected Charcot-Marie-Tooth disease.  The VA examiner in 
November 2003 concluded that the burning sensation and pain 
in the feet was related to (nonservice-connected) 
arteriosclerosis and peripheral neuropathy rather than flat 
feet.  This examiner also concluded that the main reason for 
the veteran's inability to ambulate or bear weight on the 
lower extremities was lumbar spinal stenosis and Charcot-
Marie-Tooth syndrome (neither service connected), rather than 
bilateral pes planus.  Finally, the September 2004 VA 
examination report concluded that the veteran's flatfeet were 
the least of the disabilities that had rendered him unable to 
ambulate without the assistance of a walker or wheelchair.  
According to the examiner, the evidence indicated that the 
veteran's problems are not from his flatfeet but rather from 
his other nonservice- connected conditions.  Thus while the 
veteran apparently does experience foot pain, this appears to 
primarily result from disabilities other than bilateral pes 
planus. 

The Board has also considered whether additional rating 
should be given for functional loss due to pain (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Yet Diagnostic Code 5276 already 
contemplates "pain on use" and foot deformity (which 
logically would result in incoordination).  Thus, an 
additional rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45 is inappropriate as it would constitute pyramiding.  
38 C.F.R. § 4.14.

The Board acknowledges that x-rays taken on February 2000 and 
October 2000 showed degenerative joint disease of the feet.  
Additionally, both Dr. Allen (in his June 2002 and February 
2003 letters) and B. L. Adams, D.P.M. (in an October 2000 
letter) noted degenerative joint disease of the foot.  
However, there is no evidence that degenerative joint disease 
is due to his service-connected flatfeet.  Accordingly, the 
Board finds that the rating criteria relating to degenerative 
joint disease is not applicable in this case.  

Furthermore, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
pes planus, or that in and of itself, this disability has 
marked interfered with his employment.  In fact, the 
September 2004 VA examination report noted that he had been 
able to function with the use of orthotics and shoes with 
good arch support at a saw mill until retirement.  The 
veteran also stated that his retirement was not due to his 
flatfeet.  The existing scheduler rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for bilateral pes 
planus is not warranted.  38 C.F.R. § 3.321 (b)(1).

Therefore, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's bilateral pes planus.  38 U.S.C.A. § 5107.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

VCAA notice requirements have been satisfied by virtue of a 
letter sent to the veteran in June 2004.  This letter 
essentially provided notice of elements (1), (2), (3), and 
(4).  In addition, by virtue of the rating decision on 
appeal, the statement of the case, and the supplemental 
statements of the case, he was provided with specific 
information as to why this claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in a February 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Although the notice provided to the veteran in 
June 2004 was not given prior to the first adjudication of 
the claim, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  Thus any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.     

The duty to assist has also been fulfilled.  The RO has 
reviewed numerous VA and private treatment records (including 
records from Dr. Allen, Dr. Adams, and E.J. Pearson, M.D.).  
VA sent requests for authorization for records from Dr. Allen 
and Dr. Adams in November 2003 and June 2004.  To date, the 
authorization forms have not been filled out and returned.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  

In April 2002, a videoconference hearing was held before the 
undersigned veterans law judge rendering the final 
determination in this claim, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).   A transcript of this 
hearing has been associated with the claims file and 
reviewed. 
 
Finally, VA afforded the veteran examinations in February 
2000, November 2003, and September 2004.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.

ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.




	                        
____________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


